Citation Nr: 1431963	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  14-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for corneal scarring of the right eye.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from March 1979 to June 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file.

The issue pertaining to an eye disability has been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  The current hearing loss disability and tinnitus are related to noise exposure in service.

2.  Corneal scarring of the right eye is related to a disease in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for corneal scarring of the right eye have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus

The Veteran seeks service connection for tinnitus and a hearing loss disability, which he believes are related to noise exposure during years of work on the flight deck of an aircraft carrier.  As manager of a catapult station, the Veteran was required to climb under each wing of the aircraft while it fired its afterburners.  

Service connection is warranted for a current disability that is related to an in-service injury.  See 38 C.F.R. § 3.303.

The Veteran entered service with moderate to mild low frequency left ear hearing loss, which resolved and remained stable throughout service.   

After four years on the flight deck, the Veteran served as a corrections specialist, where he reported no noise exposure.

The Veteran denies any noise exposure after separation from service.

A December 2012 VA examination report shows that the Veteran suffers from tinnitus and that he meets the criteria for a bilateral hearing loss disability.  The examiner opined that neither disability is related to service.  The rationale was that "there is no credible evidence of acoustic trauma due to significant noise exposure during service" and neither disability was diagnosed during service.

The December 2012 medical opinion is based on several problematic findings.  Significantly, the examiner found no credible evidence of acoustic trauma due to significant noise exposure during service, yet she acknowledged that the Veteran spent several years working in close proximity to jet engines.  This level of contradiction is by itself sufficient to render the examiner's opinion inadequate.  Stefl v. Nicholson, 21 Vet.App. 120 (2007).  The December 2012 medical opinion is afforded no probative value. 

In an April 2013 medical opinion, Dr. P., a neurotologist, opined that years of very loud noise exposure on the flight deck damaged the Veteran's ears.  Dr. P. also opined that it is at least as likely as not that the Veteran's current hearing loss is related to in-service noise exposure.

Dr. P.'s opinion was based on a thoroughly detailed examination of the Veteran and his medical history.  Accordingly, the April 2013 medical opinion is persuasive as it finds support in the record and allows for the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105-06 (2012).  This opinion is afforded significant probative value.

The evidence of prolonged noise exposure during service coupled with Dr. P.'s medical opinions sufficiently links the Veteran's current tinnitus and hearing loss disability to his active duty service and service connection is warranted.

Corneal Scarring

The Veteran seeks service connection for corneal scarring of the right eye.

To prevail, the evidence must show that the current corneal scarring of the right eye is related to an in-service disease or injury.  See 38 C.F.R. § 3.303.

Service medical records show that the Veteran was treated for herpes simplex of the right eye, which resolved, leaving corneal scarring of the right eye.  

The November 2012 VA eye examination report shows corneal scarring on the Veteran's right eye.  The examiner explained that the scarring is caused by herpes keratitis during service. 

In an April 2013 medical opinion, Dr. S., an ophthalmologist, concluded that the current corneal scarring is related to service, and that it may result in some visual impairment.

Service connection for corneal scarring of the right eye is warranted.


ORDER

1.  Service connection for a hearing loss disability is granted.

2.  Service connection for tinnitus is granted.

3.  Service connection for corneal scarring of the right eye is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


